

EXHIBIT 10.37






RALPH LAUREN CORPORATION
FORM OF NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT (the "Agreement"), is made, effective as of the ___ day of
__________ (the "Grant Date"), between Ralph Lauren Corporation, a Delaware
corporation (hereinafter called the "Company"), and __________ (hereinafter
called the "Participant").


R E C I T A L S:


WHEREAS, the Company has adopted the Ralph Lauren Corporation Amended and
Restated 2010 Long-Term Stock Incentive Plan (the "Plan") which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock award provided
for herein (the "Restricted Stock Award") to the directors of the Company who
are not employees of the Company or any Affiliate (the "Outside Directors") as a
Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
1.Grant of the Restricted Shares. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant a Restricted Stock Award consisting of
___ Shares (hereinafter called the "Restricted Shares"). The Restricted Shares
shall vest and become nonforfeitable in accordance with Section 2 hereof.


2.Vesting.


(a)Subject to the Participant's continued service as an Outside Director of the
Company, the Restricted Shares shall vest and become nonforfeitable with respect
to one-third (1/3) of the Shares initially granted hereunder on each of (i) the
first anniversary of the Grant Date, (ii) the second anniversary of the Grant
Date, and (iii) the third anniversary of the Grant Date. Notwithstanding the
foregoing, in the event the above vesting schedule results in the vesting of any


 
1
 

--------------------------------------------------------------------------------




fractional Shares, such fractional Shares shall not be deemed vested hereunder
but shall instead only vest and become nonforfeitable when such fractional
Shares aggregate whole Shares.


(b)If the Participant's service as an Outside Director of the Company is
terminated for any reason other than due to the Participant's death or
disability, the Restricted Shares shall, to the extent not then vested, be
forfeited by the Participant without consideration. In the event of the death or
disability of the Participant, unvested Restricted Shares shall continue to vest
according to the original vesting schedule.


(c)Notwithstanding any other provision of this Agreement to the contrary, in the
event of a Change of Control (as defined in the Plan), the Restricted Shares
shall, to the extent not then vested and not previously forfeited, immediately
become fully vested as contemplated by Section 13 of the Plan.


3.Certificates. Certificates evidencing the Restricted Shares may be issued by
the Company and if such certificates are issued, shall be registered in the
Participant's name on the stock transfer books of the Company promptly after the
date hereof, but shall remain in the physical custody of the Company or its
designee at all times prior to the vesting of such Restricted Shares pursuant to
Section 2. As a condition to the receipt of any Restricted Stock Award issued in
certificate form, the Participant shall deliver to the Company a stock power,
duly endorsed in blank, relating to the Restricted Shares. No certificates shall
be issued for fractional Shares.


4.Rights as a Stockholder. The Participant shall be the record owner of the
Restricted Shares until or unless such Shares are forfeited pursuant to Section
2 hereof, and as record owner shall be entitled to all rights of a common
stockholder of the Company, including, without limitation, voting rights with
respect to the Restricted Shares; provided that (i) any cash or in-kind
dividends paid with respect to the Restricted Shares which have not previously
vested shall be withheld by the Company and shall be paid to the Participant
only when, and if, such Restricted Shares shall become fully vested pursuant to
Section 2 and (ii) the Restricted Shares shall be subject to the limitations on
transfer and encumbrance set forth in Section 7. As soon as practicable
following the vesting of any Restricted Shares pursuant to Section 2, Restricted
Shares which shall have vested shall be delivered to the Participant or to the
Participant's legal guardian or representative or in the event of his/her death
to his/her heirs.


5.Legend on Certificates. In the event that certificates representing the vested
Restricted Shares are delivered to the Participant as contemplated by Section 3
above, such certificates shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, and any applicable Federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.


 
2
 

--------------------------------------------------------------------------------






6.No Right to Continued Service. Neither the Plan nor this Agreement shall be
construed as giving the Participant the right to continue to serve as an Outside
Director or to otherwise be retained in the employ of, or in any consulting
relationship to, the Company or any Affiliate. Further, the Company may at any
time terminate the Participant's services as an Outside Director and the Company
or an Affiliate may dismiss the Participant or discontinue any employment or
consulting relationship with the Participant, in each case free from any
liability or any claim under the Plan or this Agreement, except as otherwise
expressly provided herein.


7.Transferability. The Restricted Shares may not, at any time prior to becoming
vested pursuant to Section 2, be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.


8.Withholding. By accepting this Restricted Stock Award, the Participant agrees
to make appropriate arrangements with the Company for satisfaction of any
applicable federal, state or local income tax, withholding requirements or like
requirements, including the payment to the Company upon the vesting of the
Restricted Shares (or such earlier or later date as may be applicable under
Section 83 of the Internal Revenue Code of 1986, as amended (the "Code")), or
other settlement in respect of, the Restricted Shares of all such taxes and
requirements and the Company shall be authorized to take such action as may be
necessary in the opinion of the Company's counsel (including, without
limitation, withholding vested Shares otherwise deliverable to Participant
hereunder and/or withholding amounts from any compensation or other amount owing
from the Company to the Participant ) to satisfy all obligations for the payment
of such taxes.


9.Securities Laws. Upon the vesting of any Restricted Shares, the Participant
will make or enter into such written representations, warranties and agreements
as the Committee may reasonably request in order to comply with applicable
securities laws or with this Agreement.


10.Compliance with Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Department of Treasury Regulations and other
interpretive guidance issued thereunder ("Section 409A"), including without
limitation any such regulations or other guidance that may be issued after the
Grant Date.  Notwithstanding any provision of this Agreement to the contrary, in
the event that the Company determines that anything provided hereunder may be
subject to Section 409A, the Company reserves the right (without any obligation
to do so or to indemnify the Participant for failure to do so) to adopt such
limited amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably


 
3
 

--------------------------------------------------------------------------------




determines are necessary or appropriate to (a) exempt the stock award under this
Agreement from Section 409A and/or preserve the intended tax treatment of the
stock award provided with respect to this Agreement or (b) comply with the
requirements of Section 409A.


11.Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company with respect to such Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.


12.Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.


13.Restricted Stock Award Subject to Plan. By accepting this Agreement and the
Award evidenced hereby, the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan. The Restricted Stock Award
is subject to the Plan. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.




RALPH LAUREN CORPORATION




By: ______________________________________
NAME
TITLE






















 
4
 

--------------------------------------------------------------------------------










This Non-Employee Director Restricted Stock Award Agreement dated as of
__________ has been accepted by, and agreed to:






__________________________________
NAME




 
5
 